Case 1:20-cv-00033-MJT-KFG Document 8 Filed 04/12/21 Page 1 of 1 PageID #: 27



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

RAYMOND AIGBEKAEN                                  §

VS.                                                §                  CIVIL ACTION NO. 1:20cv33

UNITED STATES OF AMERICA                           §

                      ORDER ADOPTING THE MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

       Raymond Aigbekaen, proceeding pro se, filed this lawsuit. The court referred this matter

to the Honorable Keith F. Giblin, United States Magistrate Judge. The Magistrate Judge has

submitted a Report and Recommendation of United States Magistrate Judge recommending the

lawsuit be dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Proper notice was given to plaintiff at his

last known address.      See FED. R. CIV. P. 5(b)(2)(c).         No objections to the Report and

Recommendation have been filed by the parties.

                                               ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the court. A final judgment

shall be entered in accordance with the recommendation of the Magistrate Judge. The dismissal of

this lawsuit is based on plaintiff’s failure to provide the court with certain financial information. If

plaintiff wishes to have this case reinstated, he may do so by providing the financial information

within 60 days of the date set forth below.

                                    SIGNED this 12th day of April, 2021.




                                                                    ____________________________
                                                                    Michael J. Truncale
                                                                    United States District Judge
